DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20 as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 9-13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. ( USP 6,633,800).
As Per Claim 9, Ward et al. ( Ward) teaches, a method for shared access of a machine (10)   ( Fig.1) including a traction device and an implement, ( Fig.1) the method comprising: providing image information to the remote system;  receiving operator commands from an operator input device in the machine; ( Col.7, liens 1-13); and operating of the machine based on at least commands received from the operator input device while providing the image information to the remote system.  (col. 7, line 14-25).
However, Ward  does not explicitly teach, receiving a request from a remote system to supervise operation of the machine;  and operating at least one of the traction device or the implement.
However, Ward teaches,  “All operational functions on the mining vehicle 18 are available at the tele-operator station 16. In addition, the operational status and the alarms of the mining vehicle 18 are communicated to and are shown at the display console 48. The tele-operator station 16 allows for the supervision of many mining vehicles 18 since a tele-operator 82 can communicate with several mining vehicles. For instance, the tele-operator 82 can begin by operating one mining vehicle 18”.  Therefore, The remote tele-operator has the permission to access the mining machine and has the availability of  operational status of the mining machine and tele-operator can communicate with the mining machine.
However, Ward  does not explicitly teach,  operating at least one of the traction device or the implement.
However, Ward teaches, “The joystick controllers 84 are used to steer the mining vehicle 18 while the foot pedals 50 allow the tele-operator 82 to control the throttic and brakes on the mining vehicle 18”. Therefore, by using the joystick and steering the mining machine, implements are actuated.
Therefore, Wards has the teachings of receiving a request from a remote system to supervise operation of the machine;  and operating at least one of the traction device or the implement.
As per Claim 10, Ward  teaches the limitation of Claim 9. However, Ward further  teaches, establishing an audio connection between an operator station of the machine and the remote system.  (Col.8, line 15-36).
As per Claim 11, Ward  teaches the limitation of Claim 9. However, Ward further  teaches, wherein the images include at least images of an environment of the machine and images that correspond to a status of the machine ( Col.7, lines 36-col.8, line 48).
As per Claim 12, Ward  teaches the limitation of Claim 9. However, Ward further  teaches, wherein the images include at least images of an input device within the machine.  (Col.7, line 25-35,  48-63).
As per Claim 13, Ward  teaches the limitation of Claim 9. However, Ward further  teaches, wherein the request to supervise operation of the machine includes a request to share control of the machine.   (col. 7, line 1-25).
As Per Claim 16, Ward et al. ( Ward) teaches, a training system for shared control of a machine, the training system comprising: an operator input device configured to generate operator commands in response to inputs generated by an operator present in the machine;( different sensors  and actuators , capable of generating commands in response to operator input, ‘ col.5, lines 25-55,  col. 6, liens 25-38); a communication device configured to receive commands from a remote operation device; (14, Fig. 1); a training control unit configured to receive the operator commands and the commands from the remote operation device; (control unit 20, Fig. 2);  and an access authorization device  ( control unit 20) configured to cause the training control unit to activate   that grants control to the remote operation device for controlling one or more functions of the machine with the commands from the remote operation device while the operator is present in the machine.  ( col. 7, line 14-25).
However, Ward does not explicitly teach, a shared control state  granting control to the remote operation device for controlling one or more functions of the machine.
However, Ward teaches,   “All operational functions on the mining vehicle 18 are available at the tele-operator station 16. In addition, the operational status and the alarms of the mining vehicle 18 are communicated to and are shown at the display console 48. The tele-operator station 16 allows for the supervision of many mining vehicles 18 since a tele-operator 82 can communicate with several mining vehicles. For instance, the tele-operator 82 can begin by operating one mining vehicle 18”. 
Therefore, the remote tele-operator having the permission to access the mining machine, having shared control state  and having the availability of  operational status of the mining machine and tele-operator supervising operation of the mining machine.
As per Claim 18, Ward  teaches the limitation of Claim 16. However, Ward further  teaches, wherein the communication device is configured to transmit video to the remote operation device, the video including video of an operator input device.   (Col.7, line 25-35,  48-63).
As per Claim 20, Ward  teaches the limitation of Claim 16. However, Ward does not explicitly teach, wherein the one or more functions include manipulating an implement of the machine.
However, Ward  does not explicitly teach,  wherein the one or more functions include manipulating an implement of the machine.
However, Ward teaches, “The joystick controllers 84 are used to steer the mining vehicle 18 while the foot pedals 50 allow the tele-operator 82 to control the throttic and brakes on the mining vehicle 18”, col.7, lines 14-25). Therefore, by using the joystick and steering the mining machine, implements are actuated.

Allowable Subject Matter
5A.	Claims 1-8 are allowed.
5B.	Claims 14-15 , 17 and 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663